Title: To George Washington from Elias Boudinot, 3 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir
                            Princeton July 3d 1783
                        
                        General St Clair is now here, and this moment suggests an Idea which he has desired me to mention to your
                            Excellency, as a Matter of Importance in his View of the Matter in the intended Inquiry at Philadelphia—That the Judge
                            advocate should be directed to attend the Inquiry—By this Means the Business would be conducted with most Regularity—The
                            Inquiry might be more critical—and as several Officers are in Arrest, perhaps a Person not officially engaged, may
                            Consider himself in an invidious Situation—It is late at Night, and no possibility of obtaining the Sense of Congress, and
                            therefore your Excellency will consider this as the mere Suggestion of an individual & use your own Pleasure. I have
                            the Honor to be with the most perfect Esteem & Respect Your Excellency’s most Obed. Hble Serv.
                        
                            Elias Boudinot

                        
                    